DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 09/13/2022 with respect to claims 1-14 and 18-24 have been fully considered but they are not persuasive. 
In re page 8, Applicant states that “Applicant has amended the specification for minor clarification of the description of Figure 1. The phrase “the Edit page of DaVinci Resolve®,” as it appears at page 5, line 24 of the substitute specification, has reference to the user interface 100 shown in Figure 1. This phrase has been amended to refer to “an editing page of DaVinci Resolve®.””
(1) In response, the Examiner has acknowledged the Applicant’s statement.
In re page 8, Applicant states that “Claim 15 was rejected under 35 U.S.C. 112(b) for providing insufficient antecedent basis for “...varying the playback speed...”. Claim 15 has been canceled, thus rendering the rejection moot.”
(2) In response, the Examiner has acknowledged the Applicant’s statement.
In re pages 8-11, Applicant states that “Claims 1-14 and 18-24 stand rejected under 35 U.S.C. 103 as being unpatentable over KUSPA et al. (US 2008/0253735 A1) in view of Esenyan et al. (US 2002/0172498 A1). Applicant respectfully disagrees and submits that KUSPA in view of Esenyan, as applied in the Office action, fails to teach or suggest the claimed invention, for at least the following reasons. KUSPA et al. With regard to claim 1, the Office action states that in KUSPA, panel 308 provides “a media bin displaying one or more media elements imported into the video editing system.” Applicant respectfully disagrees. As set out in KUSPA, at para. [0050]: “A panel 308 includes a timeline interface for use in editing a timeline sequence.” A timeline interface is not the same as, or functionally equivalent to, a media bin as claimed. As indicated in claims 1 and 8, a media bin displays one or more media elements imported into the video editing system, and responsive to a user actuating a concatenator element, the media elements present in the media bin are concatenated together into a single media element and the single media element is loaded into the viewing window. It should also be noted that the Office action, at the bottom of page 3, equates the same interface panel 308 to “a timeline.” A “media bin” and “timeline” are distinct elements in claim 1 and perform distinct functions. It is not clear to Applicant how the Examiner is mapping a single interface element, namely panel 308, to both features of claim 1. Further, it was argued in the Office action that KUSPA discloses the claim feature “and loads the single media element into the viewing window”. Applicant submits that this assertion impermissibly strips the claim feature of its context within the claim, in order to read it onto the prior art. The Office action acknowledges that KUSPA fails to explicitly teach a concatenator element, and responsive to a user actuating the concatenator element, concatenating the media elements present in the media bin together into a single media element. Given this acknowledgement, it does not follow to then allege that KUSPA can disclose “and loads the single media element into the viewing window.” In context, this claim feature requires a specific “media element” to be loaded into a viewing window - namely “the single media element”. Context also requires the “loading” to be performed by a specific entity (“concatenator element”) and that performance is conditional upon other events (actuation of the concatenator element and the creation of the single media element). Since by admission KUSPA does not create a “single media element” that can be loaded into a viewing window, nor does KUSPA possess the entity (i.e., the “concatenator element’) that is actuated to cause the loading of the single media element into the viewing window, this feature cannot be present in KUSPA. Esenyan et al. Applicant submits that Esenyan fails to remedy the shortcomings of KUSPA. The Office action alleges that Esenyan teaches a concatenator element, that when actuated concatenates the media elements present in the media bin together into a single media element and loads the single media element into the viewing window. Specifically the Office action states that Esenyan teaches “software button 34 which permits the extraction of all video clips created through automatic or manual indexing and their concatenation into a single output file called the "Executive Summary Video" as shown in fig. 21 paragraph 106” However, Applicant submits that the action triggered by operation of button 34 is not equivalent to the claimed feature. The “Executive Summary Video” is not a concatenation of the media elements present in a media bin as claimed, but instead is - as its name states - a clip that summarises a media element. At paragraph [0025], Esenyan teaches: “Another aspect of the present invention relates to a feature referred to as “Auto-Editing” or “Auto-Editor”’. This feature allows one to expediently produce a summary output of the entire video. It allows one to reduce a two to three hour video down to a two to three minute “Executive Summary Video” which focuses only on the most significant events during the procedure.” (Emphasis added.) At paragraphs [0087] and [0088], Esenyan elaborates on the auto editing procedure that is used to generate the “Executive Summary Video”: “the user of the present invention can mark a video recording 4.5 minutes into the procedure, then initiate a second mark at 15 minutes into the procedure, and a third mark 17.3 minutes into the procedure. Once the body of the video material is marked, the user can then make the assumption that the important moments of the procedure are known to be around those shots. Then, the MPS system can be commanded, via the “Auto-Edit” command, to automatically extract a sufficient amount of video to create a summary output video (e.g., ten seconds before and twenty seconds after). This summary video is referred to as the “Executive Summary Video”. In this manner, a two hour video clip can be reduced to a much shorter time, e.g., two to three minutes. The amount of time before and after the snapshots is also adjustable. For instance, the physician can adjust the amount of video that is played depending on his/her preference. Or the physician can choose an automated setting to receive the automatic results that the MPS system produces. In this case, Auto-Editing is performed by the MPS system with absolutely no intervention on the part of the physician. As a result, a two hour video can be reduced to a much shorter amount of video virtually automatically without the intervention of anyone.” (Emphasis added.) Accordingly, it can be seen that the Executive Summary Video of Esenyan is not a concatenation of media elements from the media bin, but a series of short clips that are extracted from a single video and then edited together - see paras. [0108] and [0109] of Esenyan. Applicant also submits that there is no disclosure in Esenyan that actuation of a “concatenator element” also causes any media element to be loaded “into the viewing window,” as claimed. While the Executive Summary video of Esenyan could presumably be played back in the SVP, there is no disclosure that it or any other media element is loaded into the playback window of the interface upon actuation of button 34. At best, the “Executive Summary” is created and stored by operation of button 34 for later viewing by a separate undisclosed sequence of actions. In this regard, Figure 21 of Esenyan illustrates a full length video loaded into the viewing window of the SVP, not an Executive Summary Video.”
(3) In response, the Examiner respectfully disagrees. First, it is not required under 103 rejection that both references disclose the same claimed limitations as long as they are analogous arts. For instance, KUSPA and Esenyan are analogous arts from the same field of endeavor in comparison with the features claimed in the independent claim 1, 8 and 24 as further described below. Second, Esenyan is mostly used to disclose the limitation that KUSPA does not teach. Third, Applicant cannot show non-obviousness by attacking references individually, whereas here the rejections are based on combination of references. In re Keller, 208 USPQ 871 (CCPA 1981). Fourth, the combination of KUSPA and Esenyan discloses all the claimed limitations of independent claims 1, 8 and 24 as explained further below.
For instance, KUSPA discloses in fig. 3 paragraphs 49-51 the following: First, an application window 300 includes multiple panels 302, 304, 306 and 308. Second, a user can add, remove, and group panels in the window 300 as desired, and each panel can include a different type of interface (or another instance of a given interface). Thus, it should be noted that the panel 308 includes a plurality of media bins displaying one or more media elements imported into the video editing system (i.e. three video tracks, three audio tracks and a master track 310 imported into the video editing system as shown in figs. 1, 3). Third, a panel 308 includes a timeline interface for use in editing a timeline sequence. Thus, it should be noted that the panel 308 includes a plurality of media bins displaying one or more media elements imported into the video editing system (i.e. three video tracks, three audio tracks and a master track 310 imported into the video editing system as shown in figs. 1, 3). Fourth, the example timeline sequence shown in FIG. 3A includes three video tracks, three audio tracks and a master track 310. Thus, it should be noted that the panel 308 includes a plurality of media bins displaying one or more media elements imported into the video editing system (i.e. three video tracks, three audio tracks and a master track 310 imported into the video editing system as shown in figs. 1, 3). Fifth, other track arrangements are also possible. Sixth, a timeline 312 shows duration information for the tracks in the timeline sequence. Seventh, a timer 314 can be used to show one or more time-related features, such as the current time location of a playback marker 316 in the sequence, a time duration of the tracks or source sequence, a time of day, or an amount of time the source sequence has been edited. Eighth, moreover, the timeline interface in the panel 308 can include features to allow zooming into and out of a time duration in the timeline sequence, and one or more markers, such as playback marker 316, to facilitate editing and synchronizing. Ninth, such markers can be linked with video shown in the panels 302 and 306, such that the current frames shown in the panels 302 and 306 (which can be from different video sequences or from different portions of the same video sequence) correspond to the location(s) in the timeline interface indicated by the marker(s). Thus, it should be noted that the panel 308 includes a plurality of media bins displaying one or more media elements imported into the video editing system (i.e. three video tracks, three audio tracks and a master track 310 imported into the video editing system as shown in figs. 1, 3). Tenth, the video tracks shown in the timeline interface can include the video itself, for example, when a video clip is dropped into a track in the timeline interface, that track can expand vertically in the timeline interface to provide additional user interface elements and to show an image from the video clip. Thus, it should be noted that the panel 308 includes a plurality of media bins displaying one or more media elements imported into the video editing system (i.e. a plurality of video clips are dropped into a plurality of video tracks of the video editing system as shown in figs. 1, 3). Eleventh, FIG. 3B shows an example timeline interface panel 330, with three video tracks, including one track 334 having a video clip entitled "dolphins.avi" included in a track item 336. Twelfth, a frame of the dolphins video clip is shown in the track item 336 to assist the user in recognizing which video clip is being edited, and a time remapping feature has been turned on in the timeline interface, in this example, a graphical representation of playback rate and playback duration is overlaid on the track item 336 in the track 334 of the timeline interface. Thus, it should be noted that the panel 308 includes a plurality of media bins displaying one or more media elements imported into the video editing system (i.e. a plurality of video clips are dropped into a plurality of video tracks of the video editing system as shown in figs. 1, 3). Also, see paragraphs 42, 52-56. From the above passages, KUSPA indeed discloses the following claimed limitation of independent claim 1 that recites “a media bin displaying one or more media elements imported into the video editing system; and loads the single media element into the viewing window.” 
In fact, KUSTA indeed discloses the following claimed limitation of independent claim 1 that recites “display a graphical user interface for a video editing system, the user interface” (see ¶ 42 for display a graphical user interface for a video editing system, the user interface (i.e. an example user interface, such as can be used with the system of FIG. 1, an application window 300 includes multiple panels 302, 304, 306 and 308 as shown in fig. 3 paragraph 49)) “including: a media bin displaying one or more media elements imported into the video editing system” (see ¶ 51 for a media bin displaying one or more media elements imported into the video editing system (i.e. a panel 308 includes a timeline interface for use in editing a timeline sequence, the example timeline sequence shown in FIG. 3A includes three video tracks, three audio tracks and a master track 310 as described in paragraph 50)); “a viewing window for viewing a selected one of the media elements” (see ¶s 50-51 for a viewing window for viewing a selected one of the media elements (i.e. an application window 300 includes multiple panels 302, 304, 306 and 308, a user can add, remove, and group panels in the window 300 as desired, and each panel can include a different type of interface (or another instance of a given interface) as described in fig. 3 paragraph 49)); “a timeline” (see ¶ 51 for a timeline (i.e. a panel 308 includes a timeline interface for use in editing a timeline sequence, the example timeline sequence shown in FIG. 3A includes three video tracks, three audio tracks and a master track 310 as described in paragraph 50)); “and loads the single media element into the viewing window” (see ¶ 51 for loads the single media element into the viewing window (i.e. an application window 300 includes multiple panels 302, 304, 306 and 308, a user can add, remove, and group panels in the window 300 as desired, and each panel can include a different type of interface (or another instance of a given interface) as described in fig. 3 paragraph 49, furthermore, a panel 308 includes a timeline interface for use in editing a timeline sequence, the example timeline sequence shown in FIG. 3A includes three video tracks, three audio tracks and a master track 310 as described in paragraph 50). Also, see paragraphs 52-56)
On the other hand, Esenyan discloses in fig. 21 paragraphs 106, 108-109 the following: First, an additional function offered on the Specialty Video Player to support Auto-Editing is a software button 34 which permits the extraction of all video clips created through automatic or manual indexing and their concatenation into a single output file called the "Executive Summary Video". Thus, responsive to a user actuating a concatenator element (i.e. software button 34) concatenate the media elements present in the media bin together into a single media element (i.e. extracting of all video clips created through automatic or manual indexing and their concatenation into a single output file called the "Executive Summary Video). Second, auto-Editing occurs in a series of steps. Third, the first step involves the function of extracting the video clips. Fourth, in this sense, the video footage is truly only being copied, thus, the original full length video footage is always left intact. Fifth, next, the clips are concatenated together in a concise video clip. Thus, responsive to a user actuating a concatenator element (i.e. software button 34) concatenate the media elements present in the media bin together into a single media element (i.e. extracting of all video clips created through automatic or manual indexing and their concatenation into a single output file called the "Executive Summary Video). Sixth, as seen in FIG. 21, an Auto-Edit button 34 is provided in the upper lefthand corner of the SVP screen. Seventh, the transitions from sequence to sequence (clip to clip) within the Executive Summary Video are implemented with fade-in, fade-out type effects so that when viewing the summary clip the user is made aware of the fact that there may be a significant drift in the time line. Eighth, furthermore, all indexing information (title of the index, finding, location, and free text) for all markers are included with the Executive Summary Video. Ninth, the action of creating the summary video is typically left to the decision of the user, but it can also be automated in such a way that without any intervention on the part of the user, the computer can generate it based on default video footage extraction rules provided in the MPS system software. Thus, responsive to a user actuating a concatenator element (i.e. software button 34) concatenate the media elements present in the media bin together into a single media element (i.e. extracting of all video clips created through automatic or manual indexing and their concatenation into a single output file called the "Executive Summary Video). 
From the above passages, Esenyan indeed discloses the following claimed limitations of independent claim 1 that recites “and a concatenator element” (see ¶ 108 for a concatenator element (i.e. software button 34 as shown in fig. 21 paragraph 106)); “and responsive to a user actuating the concatenator element, concatenate the media elements present in the media bin together into a single media element” (see ¶s 108-109 for responsive to a user actuating the concatenator element, concatenate the media elements present in the media bin together into a single media element (i.e. a software button 34 which permits the extraction of all video clips created through automatic or manual indexing and their concatenation into a single output file called the "Executive Summary Video" as shown in fig. 21 paragraph 106))
Therefore, the combined teachings of the primary reference and the secondary reference do not destroy the primary reference; in fact, it enhances the operation of the primary reference since Esenyan discloses in fig. 21 paragraph 106 that having a software button 34 which permits the extraction of all video clips created through automatic or manual indexing and their concatenation into a single output file called the "Executive Summary Video" in order to ease the processing time and have a user friendly interaction. As a result, the combination of both references won’t change the principle of operation of the primary reference being modified, and then the teachings of the references are sufficient to render the claims prima facie obvious.
In re page 11, Applicant states that “The same arguments apply, mutatis mutandis, to claim 8 which is a method claim with a similar subject matter focus as claim 1. Claim 8 is submitted to be allowable for at least reasons discussed above relative to claim 1.”
(4) In response, as discussed above in (3) with respect to independent claim 1 which is also applicable to independent claim 8, the combination of KUSPA and Esenyan discloses all the claimed limitations of independent claims 1 and 8.
In re page 11, Applicant states that “Claims that are dependent on claims 1 and 8 are patentable at least for their dependence on a patentable base claim. Withdrawal of the claim rejections under §103 is warranted.”
(5) In response, as discussed above in (3), (4) with respect to independent claims 1 and 8 which is also applicable to the above Applicant’s arguments, the combination of KUSPA and Esenyan discloses all the claimed limitations of independent claims 1 and 8.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over KUSPA et al. (US 2008/0253735 A1)(hereinafter KUSPA), and further in view of Esenyan et al. (US 2002/0172498 A1)(hereinafter Esenyan).
Re claim 1, KUSPA discloses a software product including a non-transitory computer readable medium storing instructions which, when executed by a processor, cause the processor to: display a graphical user interface for a video editing system, the user interface (see ¶ 42 for display a graphical user interface for a video editing system, the user interface (i.e. an example user interface, such as can be used with the system of FIG. 1, an application window 300 includes multiple panels 302, 304, 306 and 308 as shown in fig. 3 paragraph 49)) including: a media bin displaying one or more media elements imported into the video editing system (see ¶ 51 for a media bin displaying one or more media elements imported into the video editing system (i.e. a panel 308 includes a timeline interface for use in editing a timeline sequence, the example timeline sequence shown in FIG. 3A includes three video tracks, three audio tracks and a master track 310 as described in paragraph 50)); a viewing window for viewing a selected one of the media elements (see ¶s 50-51 for a viewing window for viewing a selected one of the media elements (i.e. an application window 300 includes multiple panels 302, 304, 306 and 308, a user can add, remove, and group panels in the window 300 as desired, and each panel can include a different type of interface (or another instance of a given interface) as described in fig. 3 paragraph 49)); a timeline (see ¶ 51 for a timeline (i.e. a panel 308 includes a timeline interface for use in editing a timeline sequence, the example timeline sequence shown in FIG. 3A includes three video tracks, three audio tracks and a master track 310 as described in paragraph 50)); and loads the single media element into the viewing window (see ¶ 51 for loads the single media element into the viewing window (i.e. an application window 300 includes multiple panels 302, 304, 306 and 308, a user can add, remove, and group panels in the window 300 as desired, and each panel can include a different type of interface (or another instance of a given interface) as described in fig. 3 paragraph 49, furthermore, a panel 308 includes a timeline interface for use in editing a timeline sequence, the example timeline sequence shown in FIG. 3A includes three video tracks, three audio tracks and a master track 310 as described in paragraph 50). Also, see paragraphs 52-56)
KUSPA fails to explicitly teach and a concatenator element; and responsive to a user actuating the concatenator element, concatenate the media elements present in the media bin together into a single media element. However, the reference of Esenyan explicitly teaches and a concatenator element (see ¶ 108 for a concatenator element (i.e. software button 34 as shown in fig. 21 paragraph 106)); and responsive to a user actuating the concatenator element, concatenate the media elements present in the media bin together into a single media element (see ¶s 108-109 for responsive to a user actuating the concatenator element, concatenate the media elements present in the media bin together into a single media element (i.e. a software button 34 which permits the extraction of all video clips created through automatic or manual indexing and their concatenation into a single output file called the "Executive Summary Video" as shown in fig. 21 paragraph 106))
Therefore, taking the combined teachings of KUSPA and Esenyan as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (concatenate) into the system of KUSPA as taught by Esenyan.
One will be motivated to incorporate the above feature into the system of KUSPA as taught by Esenyan for the benefit of having a software button 34 which permits the extraction of all video clips created through automatic or manual indexing and their concatenation into a single output file called the "Executive Summary Video" in order to ease the processing time and have a user friendly interaction (see fig. 21 ¶ 106)
Re claim 2, the combination of KUSPA and Esenyan as discussed in claim 1 above discloses all the claim limitations with additional claimed feature taught by KUSPA wherein speed of playback of the single media element is varied by reference to a property of the individual media elements comprising the single media element (see ¶ 57 for speed of playback of the single media element is varied by reference to a property of the individual media elements comprising the single media element (i.e. each of the three segments, delineated by the two keyframe points and the begin and end points of the video clip, can be individually dragged to speed up and slow down the playback rate for that segment as described in fig. 3 paragraph 56))
Re claim 3, the combination of KUSPA and Esenyan as discussed in claim 2 above discloses all the claim limitations with additional claimed feature taught by KUSPA wherein the property is the durations of the individual media elements (see ¶ 57 for the property is the durations of the individual media elements (i.e. each of the three segments, delineated by the two keyframe points and the begin and end points of the video clip, can be individually dragged to speed up and slow down the playback rate for that segment, thus, a segment 352 can be dragged up to one hundred and fifty percent, as shown in FIG. 3F, after this drag operation, the track item 336 is updated to reflect the new clip duration, as shown in FIG. 3G as described in fig. 3 paragraph 56))
Re claim 4, the combination of KUSPA and Esenyan as discussed in claim 3 above discloses all the claim limitations with additional claimed feature taught by KUSPA wherein the playback speed of individual media elements of a duration above a threshold value is increased (see ¶ 57 for the playback speed of individual media elements of a duration above a threshold value is increased (i.e. the plot 338 can be grabbed using a mouse input device and dragged up or down to increase, or decrease playback rate, respectively, once the plot 338 is selected, a pop up can show the current value of the playback rate (e.g., one hundred percent upon first grabbing the plot 338, where positive percentages indicate forward playback, and negative percentages indicate reverse playback) as described in fig. 3 paragraph 52, furthermore, each of the three segments, delineated by the two keyframe points and the begin and end points of the video clip, can be individually dragged to speed up and slow down the playback rate for that segment, thus, a segment 352 can be dragged up to one hundred and fifty percent, as shown in FIG. 3F, after this drag operation, the track item 336 is updated to reflect the new clip duration, as shown in FIG. 3G as described in fig. 3 paragraph 56). Also, see paragraphs 53-55)
Re claim 5, the combination of KUSPA and Esenyan as discussed in claim 1 above discloses all the claim limitations with additional claimed feature taught by KUSPA wherein the instructions, responsive to a user input, cause the processor to insert one of the media elements into the timeline (see ¶s 50-51 for the instructions (i.e. a data processing apparatus 110 can include hardware/firmware, an operating system and one or more programs, including a digital video editing program 120 as described in fig. 1 paragraph 39), responsive to a user input, cause the processor (i.e. the program 120 in combination with processor(s) as described in fig. 1 paragraph 39) to insert one of the media elements into the timeline (i.e. a timeline panel (for assembling a sequence by arranging video clips into a program) as described in fig. 3 paragraph 49). Also, see paragraphs 53-56)
Re claim 6, the combination of KUSPA and Esenyan as discussed in claim 5 above discloses all the claim limitations with additional claimed feature taught by KUSPA wherein the media element inserted into the timeline is the media element that corresponds to the part of the single media element currently being viewed in the viewing window (see ¶s 50-51 for the media element inserted into the timeline is the media element that corresponds to the part of the single media element currently being viewed in the viewing window (i.e. an application window 300 includes multiple panels 302, 304, 306 and 308, a user can add, remove, and group panels in the window 300 as desired, and each panel can include a different type of interface (or another instance of a given interface), a timeline panel (for assembling a sequence by arranging video clips into a program) as described in fig. 3 paragraph 49). Also, see paragraphs 53-56)
Re claim 7, the combination of KUSPA and Esenyan as discussed in claim 1 above discloses all the claim limitations with additional claimed feature taught by KUSPA wherein the graphical user interface further includes a defining object that is configured, responsive to a user input, to: define a start point and an end point for a media element within said single media element being viewed in the viewing window (see ¶s 48-49 for the graphical user interface further includes a defining object that is configured, responsive to a user input (i.e. the user interface also includes defined points that reference respective frames in the sequence of digital video as shown in fig. 2 paragraph 44), to: define a start point and an end point for a media element within said single media element being viewed in the viewing window (i.e. FIG. 3C shows the same panel 330 after two keyframe points 340 and 342 have been created by the user as described in paragraph 53). Also, see paragraphs 54-56); create a new media element from the defined start and end points (see ¶ 48 (i.e. FIG. 3C shows the same panel 330 after two keyframe points 340 and 342 have been created by the user as described in paragraph 53). Also, see paragraph 54); and insert the created media element into the timeline (see ¶s 50-51 for insert the created media element into the timeline (i.e. a timeline panel (for assembling a sequence by arranging video clips into a program) as described in fig. 3 paragraph 49). Also, see paragraphs 53-56)
Re claim 8, KUSPA discloses a method for providing a graphical user interface for a video editing system, the method comprising: displaying a graphical user interface (see ¶ 42 for displaying a graphical user interface (i.e. an example user interface, such as can be used with the system of FIG. 1, an application window 300 includes multiple panels 302, 304, 306 and 308 as shown in fig. 3 paragraph 49)) including: a media bin displaying one or more media elements imported into the video editing system (see ¶ 51 for a media bin displaying one or more media elements imported into the video editing system (i.e. a panel 308 includes a timeline interface for use in editing a timeline sequence, the example timeline sequence shown in FIG. 3A includes three video tracks, three audio tracks and a master track 310 as described in paragraph 50)); a viewing window for viewing a selected one of the media elements (see ¶s 50-51 for a viewing window for viewing a selected one of the media elements (i.e. an application window 300 includes multiple panels 302, 304, 306 and 308, a user can add, remove, and group panels in the window 300 as desired, and each panel can include a different type of interface (or another instance of a given interface) as described in fig. 3 paragraph 49)); a timeline (see ¶ 51 for a timeline (i.e. a panel 308 includes a timeline interface for use in editing a timeline sequence, the example timeline sequence shown in FIG. 3A includes three video tracks, three audio tracks and a master track 310 as described in paragraph 50)); and loading the single media element into the viewing window (see ¶ 51 for loading the single media element into the viewing window (i.e. an application window 300 includes multiple panels 302, 304, 306 and 308, a user can add, remove, and group panels in the window 300 as desired, and each panel can include a different type of interface (or another instance of a given interface) as described in fig. 3 paragraph 49, furthermore, a panel 308 includes a timeline interface for use in editing a timeline sequence, the example timeline sequence shown in FIG. 3A includes three video tracks, three audio tracks and a master track 310 as described in paragraph 50). Also, see paragraphs 52-56)
KUSPA fails to explicitly teach and a concatenator element; and responsive to a user actuating the concatenator element, concatenating the media elements present in the media bin together into a single media element. However, the reference of Esenyan explicitly teaches and a concatenator element (see ¶ 108 for a concatenator element (i.e. software button 34 as shown in fig. 21 paragraph 106)); and responsive to a user actuating the concatenator element, concatenating the media elements present in the media bin together into a single media element (see ¶s 108-109 for responsive to a user actuating the concatenator element, concatenate the media elements present in the media bin together into a single media element (i.e. a software button 34 which permits the extraction of all video clips created through automatic or manual indexing and their concatenation into a single output file called the "Executive Summary Video" as shown in fig. 21 paragraph 106))
Therefore, taking the combined teachings of KUSPA and Esenyan as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (concatenate) into the system of KUSPA as taught by Esenyan.
One will be motivated to incorporate the above feature into the system of KUSPA as taught by Esenyan for the benefit of having a software button 34 which permits the extraction of all video clips created through automatic or manual indexing and their concatenation into a single output file called the "Executive Summary Video" in order to ease the processing time and have a user friendly interaction (see fig. 21 ¶ 106)
Re claim 9, the combination of KUSPA and Esenyan as discussed in claim 2 above discloses all the claimed limitations of claim 9.
Re claim 10, the combination of KUSPA and Esenyan as discussed in claim 3 above discloses all the claimed limitations of claim 10.
Re claim 11, the combination of KUSPA and Esenyan as discussed in claim 4 above discloses all the claimed limitations of claim 11.
Re claim 12, the combination of KUSPA and Esenyan as discussed in claim 5 above discloses all the claimed limitations of claim 12.
Re claim 13, the combination of KUSPA and Esenyan as discussed in claim 6 above discloses all the claimed limitations of claim 13.
Re claim 14, the combination of KUSPA and Esenyan as discussed in claim 7 above discloses all the claimed limitations of claim 14.
Re claim 18, the combination of KUSPA and Esenyan as discussed in claim 7 above discloses all the claim limitations with additional claimed feature taught by KUSPA wherein the start point and end point for said new media element are in different original media elements that have been concatenated into the single media element (see ¶ 48 for the start point and end point for said new media element are in different original media elements that have been concatenated into the single media element (i.e. FIG. 3C shows the same panel 330 after two keyframe points 340 and 342 have been created by the user as described in paragraph 53). Also, see paragraphs 54-56)
Re claim 19, the combination of KUSPA and Esenyan as discussed in claim 1 above discloses all the claimed limitations but fails to explicitly teach wherein responsive to a user actuating the concatenator element, all of the media elements present in the media bin are concatenated together into a single media element. However, the reference of Esenyan explicitly teaches wherein responsive to a user actuating the concatenator element, all of the media elements present in the media bin are concatenated together into a single media element (see ¶s 108-109 for responsive to a user actuating the concatenator element, all of the media elements present in the media bin are concatenated together into a single media element (i.e. a software button 34 which permits the extraction of all video clips created through automatic or manual indexing and their concatenation into a single output file called the "Executive Summary Video" as shown in fig. 21 paragraph 106))
Therefore, taking the combined teachings of KUSPA and Esenyan as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (concatenate) into the system of KUSPA as taught by Esenyan.
One will be motivated to incorporate the above feature into the system of KUSPA as taught by Esenyan for the benefit of having a software button 34 which permits the extraction of all video clips created through automatic or manual indexing and their concatenation into a single output file called the "Executive Summary Video" in order to ease the processing time and have a user friendly interaction (see fig. 21 ¶ 106)
Re claim 20, the combination of KUSPA and Esenyan as discussed in claim 1 above discloses all the claim limitations with additional claimed feature taught by KUSPA wherein start and end points of individual media elements within the media bin are inherently defined by the media elements such that the full media elements are concatenated together into said single media element (see ¶ 48 for start and end points of individual media elements within the media bin are inherently defined by the media elements such that the full media elements are concatenated together into said single media element (i.e. the defined points can include a begin point of the video sequence, an end point of the video sequence, and one or more keyframe points there between as shown in fig. 2 paragraph 44)
Re claim 21, the combination of KUSPA and Esenyan as discussed in claim 14 above discloses all the claim limitations with additional claimed feature taught by KUSPA wherein the start point and end points for said new media element are in different original media elements that have been concatenated into the single media element (see ¶ 48 for the start point and end points for said new media element are in different original media elements that have been concatenated into the single media element (i.e. FIG. 3C shows the same panel 330 after two keyframe points 340 and 342 have been created by the user as described in paragraph 53). Also, see paragraphs 54-56)
Re claim 22, the combination of KUSPA and Esenyan as discussed in claim 19 above discloses all the claimed limitations of claim 22.
Re claim 23, the combination of KUSPA and Esenyan as discussed in claim 8 above discloses all the claim limitations with additional claimed feature taught by KUSPA wherein the start and end points of individual media elements within the media bin are inherently defined by the individual media elements such that the full media elements are concatenated together into said single media element (see ¶ 48 for the start and end points of individual media elements within the media bin are inherently defined by the individual media elements such that the full media elements are concatenated together into said single media element (i.e. the defined points can include a begin point of the video sequence, an end point of the video sequence, and one or more keyframe points there between as shown in fig. 2 paragraph 44)
Re claim 24, KUSPA discloses a computer system, including a processor executing one or more sequences of instructions contained in a memory, said instructions causing the computer system (i.e. a data processing apparatus 110 can include hardware/firmware, an operating system and one or more programs, including a digital video editing program 120, the program 120 in combination with processor(s) and computer-readable media (e.g., memory), represents one or more structural components in the system as described in fig. 1 paragraph 39) to perform a method as claimed in claim 8, a method for providing a graphical user interface for a video editing system, the method comprising: displaying a graphical user interface (see ¶ 42 for displaying a graphical user interface (i.e. an example user interface, such as can be used with the system of FIG. 1, an application window 300 includes multiple panels 302, 304, 306 and 308 as shown in fig. 3 paragraph 49)) including: a media bin displaying one or more media elements imported into the video editing system (see ¶ 51 for a media bin displaying one or more media elements imported into the video editing system (i.e. a panel 308 includes a timeline interface for use in editing a timeline sequence, the example timeline sequence shown in FIG. 3A includes three video tracks, three audio tracks and a master track 310 as described in paragraph 50)); a viewing window for viewing a selected one of the media elements (see ¶s 50-51 for a viewing window for viewing a selected one of the media elements (i.e. an application window 300 includes multiple panels 302, 304, 306 and 308, a user can add, remove, and group panels in the window 300 as desired, and each panel can include a different type of interface (or another instance of a given interface) as described in fig. 3 paragraph 49)); a timeline (see ¶ 51 for a timeline (i.e. a panel 308 includes a timeline interface for use in editing a timeline sequence, the example timeline sequence shown in FIG. 3A includes three video tracks, three audio tracks and a master track 310 as described in paragraph 50)); and loading the single media element into the viewing window (see ¶ 51 for loading the single media element into the viewing window (i.e. an application window 300 includes multiple panels 302, 304, 306 and 308, a user can add, remove, and group panels in the window 300 as desired, and each panel can include a different type of interface (or another instance of a given interface) as described in fig. 3 paragraph 49, furthermore, a panel 308 includes a timeline interface for use in editing a timeline sequence, the example timeline sequence shown in FIG. 3A includes three video tracks, three audio tracks and a master track 310 as described in paragraph 50). Also, see paragraphs 52-56)
KUSPA fails to explicitly teach and a concatenator element; and responsive to a user actuating the concatenator element, concatenating the media elements present in the media bin together into a single media element. However, the reference of Esenyan explicitly teaches and a concatenator element (see ¶ 108 for a concatenator element (i.e. software button 34 as shown in fig. 21 paragraph 106)); and responsive to a user actuating the concatenator element, concatenating the media elements present in the media bin together into a single media element (see ¶s 108-109 for responsive to a user actuating the concatenator element, concatenate the media elements present in the media bin together into a single media element (i.e. a software button 34 which permits the extraction of all video clips created through automatic or manual indexing and their concatenation into a single output file called the "Executive Summary Video" as shown in fig. 21 paragraph 106))
Therefore, taking the combined teachings of KUSPA and Esenyan as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (concatenate) into the system of KUSPA as taught by Esenyan.
One will be motivated to incorporate the above feature into the system of KUSPA as taught by Esenyan for the benefit of having a software button 34 which permits the extraction of all video clips created through automatic or manual indexing and their concatenation into a single output file called the "Executive Summary Video" in order to ease the processing time and have a user friendly interaction (see fig. 21 ¶ 106)
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
11/10/2022
/JOSE M. MESA/
Examiner
Art Unit 2484



                                                                                                                                                                                                     /THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484